Citation Nr: 0200998	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  00-22 706	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for end-stage renal 
disease, to include as secondary to service connected 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from January 1942 to January 
1946.

This appeal arises from the September 2000 rating decision 
from the Department of Veterans Affairs (VA) Roanoke, 
Virginia Regional Office (RO) that denied the veteran's claim 
for service connection for end-stage renal disease.  Pursuant 
to the veteran's request, a hearing at the RO before a local 
hearing officer was held in March 2001.  A transcript of this 
hearing is in the file.  On the November 2000 substantive 
appeal, the veteran requested a hearing at the RO before a 
Member of the Board; however in writing in October 2001, the 
veteran withdrew his request for a hearing at the RO before a 
Member of the Board.

While the contentions are primarily that the end-stage renal 
disease is secondary to malaria and the medication taken 
therefore, the RO has also denied primary service connection.  
In view of the contentions advanced and the development 
undertaken in this case, the Board will likewise review all 
potential bases for granting service connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for end-stage renal disease has been 
obtained by the RO.

2.  End-stage renal disease was first shown in 1981, more 
than 1 year following separation from service.  It is not at 
least as likely as not that end-stage renal disease is 
related to the veteran's service and end-stage renal disease 
is not shown to be related to any in-service occurrence or 
event.  

3.  There is no showing that end-stage is etiologically 
related to or being aggravated by a service connected malaria 
or anti-malaria medications.


CONCLUSION OF LAW

End stage renal disease was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, nor is it shown to be proximately due to, the result 
of, or aggravated by service connected disability.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5103A (West 1991 and 
Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records include that in 
December 1942, he contracted malaria.  He had seven hospital 
readmissions for malaria subsequently.  It was noted in July 
1945 that the veteran had moderate liver damage typical of 
chronic malaria, which was probably not permanent.  The 
veteran was treated with Quinine Sulfate and Atabrine for the 
malaria.  The veteran was recommended for discharge in July 
1945 due to chronic malaria.  No complaints or clinical 
findings of a kidney disability were noted in service.  On 
both entrance examination in January 1942 and separation 
examination in January 1945, the genito-urinary system was 
clinically evaluated as normal.

By rating action of June 1946, service connection for malaria 
was granted.  Initially a 50 percent rating was assigned.  
That rating was reduced to noncompensable from March 1947.

On a VA examination in January 1947, no complaints referable 
to a kidney disability were made.  His history of malaria was 
noted.  It was reported that he had not had any medical 
attention since discharge.

On a VA hospital summary from April 1982, it was noted that 
the veteran was seen with a chief complaint of nervousness.  
Diagnoses included adjustment reaction mixed with depression 
and anxiety secondary to renal problems since October 1981; 
poor renal function, left; and nonfunctioning kidney, right.  
The veteran's spouse reported that the veteran had had kidney 
surgery.  

On a July 2000 private treatment report from J. Cain, M.D., 
it was indicated that the veteran had end-stage renal 
disease, which was caused, at least in part, by his exposure 
to malaria during World War II.  It was indicated that the 
veteran had been on antimalarial therapy since the early 
1940s.  It was believed that the veteran's end-stage renal 
disease was secondary to, at least in part, if not in total, 
exposure to malaria and/or antimalarial therapy.

Received were private treatment records of the veteran that 
include a record from December 1981, that notes that the 
veteran was seen with complaints of malaise and weakness a 
few months previously and uremia was found.  After work up, a 
non-functioning right kidney with calcification was found.  
The left kidney had congenital ureteropelvic junction 
obstruction.  The veteran underwent pyeloplasty with 
nephrostomy with a stint still in place.  On current 
examination, the assessment included renal failure, chronic, 
almost end stage.  It was expected that the veteran had 
enough interstitial damage that he would undergo a slow 
progressive loss of kidney function.

Received were additional private treatment records including 
a November 1981 record that shows that the veteran was seen 
with complaints of increased nervous problem with depression, 
fatigue, and tiredness for the last year.  He had also noted 
increasing frequency in urination with larger volumes of 
urine and nocturia in the same time period (about one year 
previously).  He had no history of urinary problems of which 
he was aware.  He had been thirsty a great deal and was 
drinking increasing quantities of water.  The impression 
included hematuria, microscopic in the urine.  An x-ray from 
November 1981 includes a conclusion of left hydronephrosis 
due to high degree of left ureteropelvic obstruction and 
severely atrophic right kidney with staghorn calculus present 
and probably separate small calculus at the right 
ureteropelvic juncture and questionable evidence of minimal 
right excretion.  

Associated with the claims file was a copy of a newspaper 
article regarding malaria.

Received were private treatment records that include that the 
veteran was admitted to a medical center from June 1996 to 
July 1996.  The final diagnoses included, in pertinent part, 
end stage renal disease.  It was noted in part that the 
veteran had end stage renal disease and had been on long term 
chronic maintenance for this condition for about 15 years.  A 
treatment record from Dr. Cain from February 1999 includes an 
impression from a CT of the abdomen that multiple small cysts 
were noted bilaterally with the right renal size being small 
or atrophic and the left renal size lying within normal 
limits.  The findings likely related to acquired renal cystic 
disease secondary to renal failure.  There was extensive 
mural calcification noted of several cysts within the right 
kidney raising the possibly of multicystic dysplasia on that 
side (which was a problem which should have arisen in infancy 
and this might have been the long term sequelae of that).  
When comparing the preliminary x-ray for an upper GI 
examination of June 1996 with the current CT survey view, 
there had been no significant change in the distribution and 
size of calcification seen overlying the right and left renal 
shadows.  Subsequent treatment records show that the veteran 
was on dialysis.  

On a June 1999 private treatment record from J. Jones, M.D., 
it was noted that the veteran had been on dialysis for 11 
years.  The physician was unsure what was the cause of the 
veteran's end stage renal disease.  Apparently, he had a 
staghorn stone on the right side, subsequently his right 
kidney stopped functioning and then this provider did an 
operation on his left kidney 18 years ago.  Seven years 
later, the veteran went into renal failure and was on 
dialysis.  Subsequently, he had a sonogram and a CT of his 
abdomen and he said the only thing they saw were some cysts 
in the kidney and no tumors.  

On a July 1999 treatment record from Dr. Cain, the 
assessments included urease producing bacterial 
pyelonephritis resulting in end-stage renal disease.  On a 
February 2000 treatment record from Dr. Cain, it was noted 
that the veteran had end stage renal disease secondary to 
hypertension.   

At the RO hearing in March 2001, the veteran testified that 
he had malaria in service and took Quinine and Atabrine for 
it.  It was his contention that the medication he was on in 
service cured the malaria but damaged his kidneys.  He noted 
that his last two hospitalizations in service were for 
malaise and tiredness but not malaria.  The veteran had been 
currently on dialysis for 13 years.  The veteran reported 
that for a year after service, he had jaundice.  After that 
he did not feel well, but he got along.  Then he began having 
symptoms that were eventually diagnosed as renal disease.  He 
did not know when approximately those symptoms started.  He 
reported that he did not have a diagnoses of end-stage renal 
disease until 1981, which was when the atrophic kidney was 
found.  The veteran's daughter reported that he had been to 
several doctors to determine what was his problem.  He had 
not been on anti-malarial treatment since service.

In March 2001 the RO requested a medical opinion from a VA 
physician regarding the etiology of the veteran's end-stage 
renal disease.

An April 2001 report from a VA physician in urology, 
indicates as follows:

	In response to your request to 
review the medical records regarding the 
End Stage Renal Disease and the etiology 
of such for the above mentioned veteran, 
I have reviewed the complete set of 
documents supplied to me and found that 
while [the veteran] did suffer from 
Malaria acquired during the Service, I 
could find no evidence in the medical 
literature that the Atabrine or Quinine 
were associated with renal failure.  
Malaria is not listed as a cause of renal 
failure.  
	In reviewing the rest of his 
records, it was found that in 1981, he 
did have a high degree of obstruction of 
the left kidney due to a left ureteral 
pelvic junction blockage.  The operative 
report...discusses how the ureter was 
adherent to the renal pelvis by blood 
vessels and that the ureter was 
transected to reanastomose it and clear 
it from the obstructing blood vessels.  
	Since this is a common congenital 
etiology of ureteral pelvic junction 
obstruction,  I do not feel that there is 
any relationship between this and his 
malaria or the anti-malarial medications 
that he took.  It is well documented in 
the medical and urologic literature that 
chronic obstruction with a high degree of 
hydronephrosis will cause progressive 
damage to the kidneys and that even 
though the obstruction is relieved, this 
damage can continue to progress.  
	In regards to his other kidney, he 
has an atrophic right kidney and the 
etiology of this is best determined from 
the Cat Scan that was done in 1999 which 
showed multiple cysts, especially on the 
right side with calcifications and it is 
likely that he either had a staghorn 
calculus on that side which, over a 
period of years, caused the kidney to 
fail or he may have a condition called 
Multicystic Dysplasia of the Kidney which 
is, again, a congenital defect and one 
that would cause the same type of 
appearance of the kidney.  In either of 
these potential etiologies, the exposure 
to Malaria or the treatment with anti-
malaria medication would not have played 
any role in the subsequent development of 
the renal failure. 
	It is therefore, my opinion, that 
the his End Stage Renal Disease is 
related to Congenital Malformations of 
the kidneys and or a staghorn calculus in 
the right kidney, but that neither of 
these would be related to his Malaria or 
the anti-malarial medications that he was 
given.

Received were private treatment records from July 1998 to 
November 2000 that includes that the veteran had diagnoses of 
chronic renal failure.

Received was a May 2001 statement from a private provider 
that includes that the veteran had a heart condition 
associated with heart failure secondary to his kidney 
dysfunction.

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for end stage renal disease.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to this issue.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard there 
has been notice as to information needed, a medical opinion 
has been obtained, and there has been a rating decision and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
appellant and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claims.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of an examination.  38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

It is noted that evidence was received by the RO to which a 
Supplemental Statement of the Case (SSOC) was not prepared, 
which includes private treatment records that show that the 
veteran currently is diagnosed with end-stage renal disease.  
However, this evidence does not include information regarding 
the disability at issue different than evidence previously 
considered by the RO, therefore, there would be no useful 
purpose in remanding for the issuance of a SSOC.  Further the 
representative has had an opportunity to review the 
documents.

Further, in this regard, the veteran reported in a September 
2000 statement that he had VA treatment beginning in 
September 1988 for dialysis.  While these records have not 
been obtained, there is no showing that they would contain 
any information regarding the etiology of the disability at 
issue different from evidence in the claims file, including 
the medical opinion by a VA physician from April 2001 that 
provides a full and complete account of the veteran's 
disability and is sufficient to adjudicate the veteran's 
claim.  Therefore, again, no useful purpose would be gained 
in remanding this case for these treatment records.  There is 
no reasonable basis for a change in the outcome if these 
records are obtained.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days 
or more during a war period or after December 31, 1946 and 
calculi of the kidney, bladder, or gall bladder; 
cardiovascular-renal disease; or nephritis, becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Additionally, service connection will be granted for a 
disability that is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a). 

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
providing for service connection.  38 C.F.R. § 3.303(c).

In this case the veteran is currently being treated for end-
stage renal disease.  There is no showing of onset of this 
disability until 1981.  There is no competent evidence 
demonstrating that a kidney disability was incurred in 
service or within one year of the veteran's discharge from 
service.  

Further, the veteran's contention is that either the malaria 
he suffered in service or the medication he took for the 
malaria caused his current end-stage renal disease.  Malaria 
and the residuals thereof have been service connected.  Of 
record are various notations from the veteran's private 
physicians regarding the etiology of the veteran's current 
end-stage renal disease, including a private x-ray report 
from November 1981 which includes a conclusion of left 
hydronephrosis due to high degree of left ureteropelvic 
obstruction.  In December 1981, it was noted that the 
veteran's left kidney had congenital ureteropelvic junction 
obstruction.  On a July 1999 treatment record, Dr. Cain 
indicated that the veteran had urease producing bacterial 
pyelonephritis resulting in end-stage renal disease.  In 
February 2000, Dr. Cain noted that the veteran had end stage 
renal disease secondary to hypertension.  In July 2000, Dr. 
Cain indicated that the end-stage renal disease was caused, 
at least in part, secondary to exposure to malaria and/or 
antimalarial treatment.  

The April 2001 medical opinion from a VA physician indicates, 
upon review of the record, that that the veteran's end-stage 
renal disease was related to congenital malformations of the 
kidneys and/or a staghorn calculus in the right kidney, but 
that neither of these would be related to his malaria or the 
anti-malarial medications that he was given.  Additionally, 
there was no evidence in medical literature that malaria or 
Atabrine or Quinine (anti-malarial medications) were 
associated with or caused renal failure.

The Board finds that the VA medical opinion constitutes 
significantly probative evidence inasmuch as it entails a 
comprehensive review of the veteran's medical history 
performed by a physician in the field of urology.  As to the 
opinion by Dr. Cain from July 2000 regarding the etiology of 
the veteran's end-stage renal disease, this is a different 
opinion than previously noted by this physician and there is 
no indication that the claims file was reviewed.  Therefore, 
the July 2000 opinion has diminished probative value.  
Furthermore, there is a mistaken history recorded that the 
veteran had been on anti-malarial medication for years after 
service.  This is not confirmed, and is rather contradicted 
by the evidence on file showing the no continuing treatment 
was provided.

Pursuant to Gabrielson v. Brown, 7 Vet. App. 36 (1994), the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
In doing so, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for end-stage renal disease secondary to service connected 
malaria.

Additionally, the Board has taken into consideration the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims held that the 
term "disability" as used in 38 U.S.C.A. § 1110 (West Supp. 
2001), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  However, in 
this case, as noted by the VA physician in the April 2001 
medical opinion, there is no indication that the veteran's 
current end-stage renal disease is related to the malaria he 
had in service or the anti-malarial medications that he was 
given.  Therefore, there is no showing that there is 
additional impairment caused by the service-connected 
malaria.  

Therefore, as noted, as the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for end-stage renal disease.


ORDER

Entitlement to service connection for end-stage renal 
disease, to include as secondary to service connected 
malaria, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

